Title: From George Washington to Jonathan Trumbull, Sr., 8 December 1779
From: Washington, George
To: Trumbull, Jonathan Sr.


        
          Dear Sir
          Head Quarters Morris town 8th Decemr 1779.
        
        I have been honored with your Excellency’s favors of the 23d ulto. It gives me great pleasure to find your intention of laying the state of the troops of your line before your Assembly at as early a period as possible. I have directed the Returns which you call for to be made out, and I hope they will be transmitted in time to meet the Assembly at the opening of the Session. I had, previous to the receipt of your Excellency’s letter, furnished Congress with a very exact Return of the state of the Army, specifying the different terms of service, and earnestly requested them to call upon the different legislatures to make up the deficiencies which would soon follow by the expiration of the former inlistments.
        With respect to the expediency of immediately filling the Vacancies which have happened in the Connecticut line, and which your Excellency has been pleased to refer to my

consideration, I am clearly of opinion, that justice to the Officers in succession, and good policy require the measure. Making promotions is very different from introducing new Officers. The approbation of the particular Gentlemen named by you, does not in anywise lay with me, I can only hope that they are intitled by the course of succession, as established by the regulations of the Army, to the Vacancies to which they are nominated. The recommendation is to be transmitted directly by the State, and not thro’ me, to the Board of War, who will issue the Commissions in consequence.
        You will be pleased to be particular in ascertaining the dates at which the Vacancies happened, and naming the Officers who occasioned them. I am with the highest Respect and Regard Yr Excellency’s Most obt Sert
        
          Go: Washington
        
      